Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is related as a continuation application to co-pending U.S. application Ser. No. 15/251,497 entitled “Integrated DNS Service Provider Services Using Certificate-Based Authentication” with the filing date of 08/30/2016 which is similar to current application.
DETAILED ACTION
	This Office Action is in response to an amendment application received on 08/30/2022. In the response, all previously presented claims 1-3, 6-16 and 19-28 remain unchanged. Claims 4-5 and 17-18 remain cancelled. Claims 29-30 have been added as new claims.
	For this Office Action, claims 1-3, 6-16 and 19-30 have been received for consideration and have been examined. 
Response to Arguments
Claim Rejections under 35 USC § 103
	Applicant remarks regarding claim rejection under 35 USC § 103 have been reviewed, however, they are not found to be persuasive. After review, remarks have been summarized as follows:
Sayed and Gould fails to teach or suggest “directing, by the service provider, the registrant to provide authentication information to a DNS registry for the domain name”, as recited in claim 1. The “DNS registrar system 130” of Sayed is not same as the recited “DNS registry” (Page # 9-10).
Sayed and Gould fails to teach or suggest “sending, by the service provider, the access token to the DNS registry via the computer network, wherein the access token is authenticatable by the DNS registry”, as recited in claim 1 (Page # 11).
Response to Arguments
	Regarding remark # 1, examiner respectfully disagree with applicant’s remarks that “The “DNS registrar system 130” of Sayed is not same as the recited “DNS registry”. Examiner notes that claims are rejected under obviousness guidance which recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sayed’s “registrar system” is theoretically performing the same function as claimed “DNS registry” which is to maintain DNS records for the specified domain name and perform verify user authentication and authorization activities of DNS records (See Sayed: Col. 5, Line # 42-46 & Col. 6, Line # 17-26). 
	Regarding remark # 2, examiner respectfully disagree with Applicant’s interpretation that registrar is sending the access token to the registry and not the service provider. Examiner would like to clarify that Gould discloses in [0012] “the registry or third party authentication service provider [construed as claimed the service provider] can bind the credential identifier to the domain and generate a token … The registry or third party authentication service provider can pass the generated token to the registrar, which can later pass the token back to the registry bound with each discrete provisioning object command for the registrant”. Therefore it is clear that Gould discloses authentication service provider [construed as claimed the service provider] communicating the generated access token to the registry as claimed in the instant application. 
	Based on above explanation, the combination of cited references would render similar results as being claimed in the instant application and therefore the rejection has been maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-16, 19-20, and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sayed et al., (US9137094B1) in view of Gould et al., (US20120174198A1).
Regarding claim 1, Sayed discloses:
	A computer-implemented method to electronically implement a change to a domain name system (DNS) resource record (i.e. change one or more DNS settings that are associated with the user-specified domain name; See Col. 8, Line # 32-35 & FIG. 6A), the method comprising: 
receiving electronically via a computer network, by a service provider (i.e. application provider system 120), an authorization (see Col. 7, Line # 1-11; i.e. authorization token) from a registrant (see FIG. 1, Col. 3, Line # 45; i.e. a user/user system 110) to make the change to the DNS resource record for a domain name (Col. 7, Line # 1-11; The second alternative configuration screen 420 can inform the user that the application provider system 120 is requesting permission to perform one or more operations at the registrar system 130. The user can grant the requested permissions to the application provider system 120 using a button 422 that is provided as part of the second alternative configuration screen 420. In response to receiving this authorization from the user system 110, the registrar system 130 can issue at least one authorization credential to the application provider system 120, such as an authorization token; Col. 9, Line # 10-14; In operation 710, a request to associate the user-specified domain name with the application function is received. As an example, a user input can be made at the user system 110, and in response to that user input, the user system 110 can transmit the request to the application provider system 120); 
directing, by the service provider [See FIG. 3D, screen 340 in which application provider system directs the user to provide authorization credentials which are sent to the registrar system [claimed DNS registry]], the registrant to provide authentication information [authorization credentials includes username and password] to a DNS registry (i.e. DNS Registrar system 130; See FIG. 1) for the domain name (Col. 6, Line # 11-26; FIG. 3D shows a fourth configuration screen 340, which can be displayed at the user system 110 in response to information that is received from the application provider system 120. The fourth configuration screen 340 includes one or more form fields 342. Using the form fields 342, the user can supply at least one authorization credential to the application provider system 120. In the example shown in FIG. 3D, the at least one authorization credential includes a username and a password that allow access to an account at the registrar system 130 that is associated with the user-specified domain name. The at least one authorization credential can be utilized by the application provider system 120 to communicate with the registrar system 130 [which is construed as sending the authorization credentials to the registrar system [claimed DNS registry] on the direction of application provider system [claimed service provider]], access configuration information regarding the user-specified domain name, and set one or more DNS records that are associated with the user-specified domain name at the registrar system 130.
Examiner would like to note that the DNS entity may include a DNS registrar and the DNS entity may include a DNS registry and can be used interchangeably by an ordinary skill in the art before the effective filing date of the claimed invention. Also instant specification recites the same concept in [0015]);  
receiving [from the registrar system] an access token (i.e. an authorization token) that confirms the authorization (See Col. 6; Line # 54-67 – Col. 7, Line # 1-15; Information for displaying the first alternative configuration screen 410 at the user system 110 can be transmitted by the registrar system 130 in response to a request that is received at the registrar system 130 from the application provider system 120 as part of a token-based authentication system. Using the first alternative configuration screen 410, the user can input at least one authorization credential, such as a username and password, into form fields 412. A button 414 can then be used to cause the username and password, as supplied in the form fields 412, to be transmitted from the user system 110 to the registrar system 130. Upon receiving the username and password from the user system 110, the registrar system can transmit information to the user system 110 that causes the second alternative configuration screen 420 to be displayed at the user system 110. The second alternative configuration screen 420 can inform the user that the application provider system 120 is requesting permission to perform one or more operations at the registrar system 130. The user can grant the requested permissions to the application provider system 120 using a button 422 that is provided as part of the second alternative configuration screen 420. In response to receiving this authorization from the user system 110, the registrar system 130 can issue at least one authorization credential to the application provider system 120, such as an authorization token; Also see Col. 9, Line # 25-31; In another example, the application provider system 120 requests an authorization credential from the registrar system 130 in the form of a token-based authentication credential, which is transmitted from the registrar system 130 to the application provider system 120 after the registrar system 130 receives permission from the user system 110); 
sending, to the DNS registry, data representing the change to the DNS resource record (Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations; Col. 8, Line # 32-35; The information contained in the domain record file 610, when processed by the registrar system 130, causes the registrar system 130 to change one or more DNS settings that are associated with the user-specified domain name),
wherein the change to the DNS resource record is implementable by the DNS registry (Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations; Col. 8, Line # 35-44; For example, the delete instruction 612, when processed by the registrar system 130, causes the registrar system 130 to delete each resource record that is specified by the first set of resource records 614 and the add instructions 616, when processed by the registrar system 130, causes the registrar system 130 to add the resource records from the second set of resource records 618 to the resource records that are associated with the user-specified domain name at the registrar system 130).
Sayed fails to disclose:
	sending, by the service provider, the access token to the DNS registry via the computer network, wherein the access token is authenticatable by the DNS registry.
However, Gould discloses:
	sending, by the service provider (i.e., authentication service provider), the access token to the DNS registry (i.e., the registry) via the computer network, wherein the access token is authenticatable by the DNS registry ([0012] If the validation is successful, the registry or third party authentication service provider can bind the credential identifier to the domain and generate a token that can include the matching credential identifier, a digital signature, a created date, an expiration date and/or other suitable attributes. The registry or third party authentication service provider can pass the generated token to the registrar, which can later pass the token back to the registry bound with each discrete provisioning object command for the registrant. The registry can validate [claimed authenticatable step by the DNS registry] the digital signature and the expiration date of the token and compare the one or more credential identifiers bound to the token with the one of more credential identifiers bound to the domain. If any of the credential identifiers in the domain match that of the token, then the domain update is authorized).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Sayed reference and generate a token by the DNS registrar for the service provider and send the token back to the DNS registrar by the service provider, as disclosed by Gould.
	The motivation to generate the token by DNS registrar for the service provider and sending the same token back to the DNS registrar is to validate/match the authorization token with the domain name which service provider is trying to modify/update on behalf of the domain owner/user.
Regarding claim 2, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the service provider comprises a DNS operator, and wherein the DNS resource record comprises at least 2Application No.: 15/251,716Attorney Docket No.: 11569.0297-01 one of: a name server (NS) DNS resource record (i.e., domain record file 610 comprises resource record of DNS) or a delegation signer (DS) DNS resource record (Sayed: Col. 8, Line # 15-31 discloses describing domain record file 610 comprises resource record of DNS).
Regarding claim 3, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the service provider comprises a mail exchanger, and wherein the at least one DNS record comprises a mail exchanger (MX) DNS resource record (Sayed: Col. 3, Line # 9-15; As used herein, the term “user” can refer to any or all of an individual, an organization, or a domain administrator that sets DNS records on behalf of an individual or organization. The application function can be any type of computer program or system. As one example, the application function can be an internet-based email client).
Regarding claim 6, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the receiving the authorization from the registrant to make the change to the DNS resource record comprises: receiving the authorization at a web interface, wherein the directing the registrant to provide authentication information comprises- redirecting the registrant from the web interface to a web interface of the DNS registry (Sayed: Col. 2, Line # 59-62; FIGS. 4A-4B are alternative examples of configuration screens that can be used in the system for setting DNS records of FIG. 1).
Regarding claim 7, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the sending the access token to the DNS registry comprises: sending by way of a representational state transfer interface (Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations).
Regarding claim 9, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the access token comprises a digital signature (Gould: [0012] The registry can validate the digital signature and the expiration date of the token and compare the one or more credential identifiers bound to the token with the one of more credential identifiers bound to the domain).
Regarding claim 10, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the access token comprises a web token (Sayed: Col. 8, Line # 9-14; The domain record file 610 is transmitted to the registrar system 130 using the configuration URL including the configuration host name 512, the configuration path name 514, and optionally, the query string 516. The domain record file 610 can be a text document in a format such as JSON, XML, or any other suitable format). 
Regarding claim 11, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the receiving the access token comprises: receiving, from the DNS registry, by the service provider, the access token (Sayed: Col. 7, Line # 7-15; In response to receiving this authorization from the user system 110, the registrar system 130 can issue at least one authorization credential to the application provider system 120, such as an authorization token. The authorization token can be stored at the application provider system 120 and subsequently be used to perform operations at the registrar system 130, such as setting one or more DNS records that are associated with the user-specified domain name).
Regarding claim 12, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the authentication information comprises a user name and password (Sayed: Col. 6, Line # 54-62; These configuration screens can be used to provide at least one authorization credential to the application provider system 120 in lieu of receiving a username and password from the user system 110 at the application provider system 120).
Regarding claim 13, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the change to the DNS resource record for the domain name comprises a DNS resource record update, a DNS resource record creation, or a DNS resource record deletion (Sayed: Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations).
Regarding claim 14, Sayed discloses:
A system for electronically implementing a change to at least one domain name system (DNS) resource record for a domain name registered by a registrant, the system comprising at least one electronic computer communicatively coupled to a computer network and comprising at least one electronic processor configured to perform operations comprising:
receiving electronically via a computer network, by a service provider (i.e. application provider system 120), an authorization (see Col. 7, Line # 1-11; i.e. authorization token) from a registrant (see FIG. 1, Col. 3, Line # 45; i.e. a user/user system 110) to make the change to the DNS resource record for a domain name (Col. 7, Line # 1-11; The second alternative configuration screen 420 can inform the user that the application provider system 120 is requesting permission to perform one or more operations at the registrar system 130. The user can grant the requested permissions to the application provider system 120 using a button 422 that is provided as part of the second alternative configuration screen 420. In response to receiving this authorization from the user system 110, the registrar system 130 can issue at least one authorization credential to the application provider system 120, such as an authorization token; Col. 9, Line # 10-14; In operation 710, a request to associate the user-specified domain name with the application function is received. As an example, a user input can be made at the user system 110, and in response to that user input, the user system 110 can transmit the request to the application provider system 120); 
directing, by the service provider [See FIG. 3D, screen 340 in which application provider system directs the user to provide authorization credentials which are sent to the registrar system [claimed DNS registry]], the registrant to provide authentication information [authorization credentials includes username and password] to a DNS registry (i.e. DNS Registrar system 130; See FIG. 1) for the domain name (Col. 6, Line # 11-26; FIG. 3D shows a fourth configuration screen 340, which can be displayed at the user system 110 in response to information that is received from the application provider system 120. The fourth configuration screen 340 includes one or more form fields 342. Using the form fields 342, the user can supply at least one authorization credential to the application provider system 120. In the example shown in FIG. 3D, the at least one authorization credential includes a username and a password that allow access to an account at the registrar system 130 that is associated with the user-specified domain name. The at least one authorization credential can be utilized by the application provider system 120 to communicate with the registrar system 130 [which is construed as sending the authorization credentials to the registrar system [claimed DNS registry] on the direction of application provider system [claimed service provider]], access configuration information regarding the user-specified domain name, and set one or more DNS records that are associated with the user-specified domain name at the registrar system 130.
Examiner would like to note that the DNS entity may include a DNS registrar and the DNS entity may include a DNS registry and can be used interchangeably by an ordinary skill in the art before the effective filing date of the claimed invention. Also instant specification recites the same concept in [0015]);  
receiving [from the registrar system] an access token (i.e. an authorization token) that confirms the authorization (See Col. 6; Line # 54-67 – Col. 7, Line # 1-15; Information for displaying the first alternative configuration screen 410 at the user system 110 can be transmitted by the registrar system 130 in response to a request that is received at the registrar system 130 from the application provider system 120 as part of a token-based authentication system. Using the first alternative configuration screen 410, the user can input at least one authorization credential, such as a username and password, into form fields 412. A button 414 can then be used to cause the username and password, as supplied in the form fields 412, to be transmitted from the user system 110 to the registrar system 130. Upon receiving the username and password from the user system 110, the registrar system can transmit information to the user system 110 that causes the second alternative configuration screen 420 to be displayed at the user system 110. The second alternative configuration screen 420 can inform the user that the application provider system 120 is requesting permission to perform one or more operations at the registrar system 130. The user can grant the requested permissions to the application provider system 120 using a button 422 that is provided as part of the second alternative configuration screen 420. In response to receiving this authorization from the user system 110, the registrar system 130 can issue at least one authorization credential to the application provider system 120, such as an authorization token; Also see Col. 9, Line # 25-31; In another example, the application provider system 120 requests an authorization credential from the registrar system 130 in the form of a token-based authentication credential, which is transmitted from the registrar system 130 to the application provider system 120 after the registrar system 130 receives permission from the user system 110); 
sending, to the DNS registry, data representing the change to the DNS resource record (Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations; Col. 8, Line # 32-35; The information contained in the domain record file 610, when processed by the registrar system 130, causes the registrar system 130 to change one or more DNS settings that are associated with the user-specified domain name),
wherein the change to the DNS resource record is implementable by the DNS registry (Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations; Col. 8, Line # 35-44; For example, the delete instruction 612, when processed by the registrar system 130, causes the registrar system 130 to delete each resource record that is specified by the first set of resource records 614 and the add instructions 616, when processed by the registrar system 130, causes the registrar system 130 to add the resource records from the second set of resource records 618 to the resource records that are associated with the user-specified domain name at the registrar system 130).
Sayed fails to disclose:
	sending, by the service provider, the access token to the DNS registry via the computer network, wherein the access token is authenticatable by the DNS registry.
However, Gould discloses:
	sending, by the service provider (i.e., authentication service provider), the access token to the DNS registry (i.e., the registry) via the computer network, wherein the access token is authenticatable by the DNS registry ([0012] If the validation is successful, the registry or third party authentication service provider can bind the credential identifier to the domain and generate a token that can include the matching credential identifier, a digital signature, a created date, an expiration date and/or other suitable attributes. The registry or third party authentication service provider can pass the generated token to the registrar, which can later pass the token back to the registry bound with each discrete provisioning object command for the registrant. The registry can validate [claimed authenticatable step by the DNS registry] the digital signature and the expiration date of the token and compare the one or more credential identifiers bound to the token with the one of more credential identifiers bound to the domain. If any of the credential identifiers in the domain match that of the token, then the domain update is authorized).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Sayed reference and generate a token by the DNS registrar for the service provider and send the token back to the DNS registrar by the service provider, as disclosed by Gould.
	The motivation to generate the token by DNS registrar for the service provider and sending the same token back to the DNS registrar is to validate/match the authorization token with the domain name which service provider is trying to modify/update on behalf of the domain owner/user.
Regarding claim 15, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the service provider comprises a DNS operator, and wherein the DNS resource record comprises at least one of; a name server (NS) DNS resource record or a delegation signer (DS) DNS resource record (Sayed: Col. 8, Line # 15-31 discloses describing domain record file 610 comprises resource record of DNS). 
Regarding claim 16, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the service provider comprises a mail exchanger, and wherein the at least one DNS resource record comprises a mail exchanger (MX) DNS resource record (Sayed: Col. 3, Line # 9-15; As used herein, the term “user” can refer to any or all of an individual, an organization, or a domain administrator that sets DNS records on behalf of an individual or organization. The application function can be any type of computer program or system. As one example, the application function can be an internet-based email client).
Regarding claim 19, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the receiving the authorization from the registrant to make the change to the DNS resource record comprises: receiving the authorization at a web interface, and wherein the directing the registrant to provide authentication information comprises: redirecting from the web interface to a web interface of the DNS entity (Sayed: Col. 6, Line # 11-26; FIG. 3D shows a fourth configuration screen 340, which can be displayed at the user system 110 in response to information that is received from the application provider system 120. The fourth configuration screen 340 includes one or more form fields 342. Using the form fields 342, the user can supply at least one authorization credential to the application provider system 120. In the example shown in FIG. 3D, the at least one authorization credential includes a username and a password that allow access to an account at the registrar system 130 that is associated with the user-specified domain name. The at least one authorization credential can be utilized by the application provider system 120 to communicate with the registrar system 130 [which is construed as sending the authorization credentials to the registrar system [claimed DNS registry] on the direction of application provider system [claimed service provider], access configuration information regarding the user-specified domain name, and set one or more DNS records that are associated with the user-specified domain name at the registrar system 130.
Examiner would like to note that the DNS entity may include a DNS registrar and the DNS entity may include a DNS registry and can be used interchangeably by an ordinary skill in the art before the effective filing date of the claimed invention).
Regarding claim 20, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the sending the access token to the DNS registry comprises sending by way of a representational state transfer interface (Sayed: Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations).
Regarding claim 22, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the access token comprises a digital signature (Gould: [0012] The registry can validate the digital signature and the expiration date of the token and compare the one or more credential identifiers bound to the token with the one of more credential identifiers bound to the domain).
Regarding claim 23, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the access token comprises a web token (Sayed: Col. 8, Line # 9-14; The domain record file 610 is transmitted to the registrar system 130 using the configuration URL including the configuration host name 512, the configuration path name 514, and optionally, the query string 516. The domain record file 610 can be a text document in a format such as JSON, XML, or any other suitable format).
Regarding claim 24, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the receiving from the DNS registry the access token comprises; receiving, from the DNS registry, by the service provider, the access token (Sayed: Col. 7, Line # 7-15; In response to receiving this authorization from the user system 110, the registrar system 130 can issue at least one authorization credential to the application provider system 120, such as an authorization token. The authorization token can be stored at the application provider system 120 and subsequently be used to perform operations at the registrar system 130, such as setting one or more DNS records that are associated with the user-specified domain name).
Regarding claim 25, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the authentication information comprises a user name and password (Sayed: Col. 6, Line # 54-62; Information for displaying the first alternative configuration screen 410 at the user system 110 can be transmitted by the registrar system 130 in response to a request that is received at the registrar system 130 from the application provider system 120 as part of a token-based authentication system. Using the first alternative configuration screen 410. the user can input at least one authorization credential. Such as a username and password).
Regarding claim 26, the combination of Sayed and Gould discloses:
The system of claim 14, wherein the change to the at least one DNS resource record for the domain name comprises a DNS resource record update, a DNS resource record creation, or a DNS resource record deletion (Sayed: Col. 7, Line # 22-30; Using the at least one authorization credential, the application provider system 120 can communicate with the registrar system 130. As an example, an application programming interface can be implemented at the registrar system 130 in order to permit the application provider system to set DNS records that are associated with the user-specified domain name. In one implementation, the application programming interface of the registrar system 130 supports create, read, update, and delete operations).
Regarding claim 27, the combination of Sayed and Gould discloses:
The method of claim 1, further comprising receiving, by the service provider and from the DNS registry, an authentication information (Sayed: Col. 9, Line # 26-31; the application provider system 120 requests an authorization credential from the registrar system 130 in the form of a token-based authentication credential, which is transmitted from the registrar system 130 to the application provider system 120 after the registrar system 130 receives permission from the user system 110).
Regarding claim 28, the combination of Sayed and Gould discloses:
The method of claim 27, wherein the authentication information comprises an Authlnfo code (Gould: [0005] Another security measure is Auth Info, which includes a secondary password used to authorize domain name transfers. When a registrant wishes to initiate a transfer, the registrant provides its Auth Info password to the gaining registrar, who uses it to initiate the transfer request. The use of the secondary Auth Info password can prevent the unauthorized transfer of a domain name).
Regarding claim 29, the combination of Sayed and Gould discloses:
The method of claim 1, further comprising: 
wherein information is received, electronically via the computer network, by the DNS registry from a DNS registrar, wherein the information includes a name server record of the service provider and indicates that the service provider is to manage the domain name on behalf of the DNS registrar (Sayed: Col. 8, Line # 15-31 discloses describing domain record file 610 comprises resource record of DNS), 
wherein the access token is received from the DNS registry (Gould discloses in [0012] that the authentication service provider/registry send the generated token by the authentication service provider to the registrar back to the registry which the registry verifies that the received token is originally from the authentication service provider/registry).
Regarding claim 30, the combination of Sayed and Gould discloses:
The method of claim 1, wherein the access token is received from the DNS registry (Gould discloses in [0012] that the authentication service provider/registry send the generated token by the authentication service provider to the registrar back to the registry which the registry verifies that the received token is originally from the authentication service provider/registry); 
wherein the access token comprises an identification of a permission granted for changing resource records for the domain name; and wherein the access token is validatable by the DNS registry based on the permission (Gould discloses in [0012] that token contains matching credential identifier, a digital signature, a created date, an expiration date and/or other suitable attributes which are used by the registry to verify/validate the digital signature and the expiration date of the token and compare the one or more credential identifiers bound to the token with the one of more credential identifiers bound to the domain).

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sayed et al., (US9137094B1) in view of Gould et al., (US20120174198A1) and further in view of Blinn et al., (US20170279617A1).
Regarding claim 8, the combination of Sayed and Gould does not disclose:
The method of claim 1, wherein the authorization from the registrant to make the change to the DNS record comprises: an instruction to publish DNS security extension (DNSSEC) resource record.
However, Blinn discloses:
	wherein the authorization from the registrant to make the change to the DNS record comprises: an instruction to publish DNS security extension (DNSSEC) resource record ([0057] the nameserver for the domain is established (e.g. ns01.domaincontrol.com), if domaincontrol.com has DNS Sec enabled by the DNS Provider, the registrar may publish a public key. The domain foo.com with the nameserver set to ns01.domaincontrol.com can tell the registry “hey . . . here is my initial DS value to publish . . . and it is signed by the private key for domaincontrol.com so you can trust it”. Subsequent updates can say “hey . . . here is an updated DS value to publish).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Sayed and Gould and include instruction in the DNS record to publish DNSSEC resource record, as disclosed by Blinn.
	The motivation to include instruction in the DNS record to publish DNSSEC resource record is to publish the public key by the registrar so that delegation signed record can be trusted by the DNS provider. 
Regarding claim 21, the combination of Sayed and Gould does not disclose:
The system of claim 14, wherein the authorization from the registrant to make the change to the DNS record comprises: an instruction to publish DNS security extension (DNSSEC) resource record.
However, Blinn discloses:
	wherein the authorization from the registrant to make the change to the DNS record comprises: an instruction to publish DNS security extension (DNSSEC) resource record ([0057] the nameserver for the domain is established (e.g. ns01.domaincontrol.com), if domaincontrol.com has DNS Sec enabled by the DNS Provider, the registrar may publish a public key. The domain foo.com with the nameserver set to ns01.domaincontrol.com can tell the registry “hey . . . here is my initial DS value to publish . . . and it is signed by the private key for domaincontrol.com so you can trust it”. Subsequent updates can say “hey . . . here is an updated DS value to publish).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the references of Sayed and Gould and include instruction in the DNS record to publish DNSSEC resource record, as disclosed by Blinn.
	The motivation to include instruction in the DNS record to publish DNSSEC resource record is to publish the public key by the registrar so that delegation signed record can be trusted by the DNS provider.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.M.A./Patent Examiner, Art Unit 2432          

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432